DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,290,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are entirely encompassed by the scope of claims 1-13 of the ‘729 patent. The examiner notes that the ‘729 patent includes additional limitations not required by the claims of the instant application. However a rejection for Double Patenting is proper for a later broader application in view of a narrower earlier filed patent.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (2011/0051811) in view of Gotze (2007/0250557) . 
In regard to claim 1 Wang discloses a method for approximate reconstruction comprising:
selecting, by at least one processor an intra-prediction mode (Wang pars 47-55 note pars 49-50 note par. 49 search for best intra prediction mode in simplified search);
applying, by the at least one processor, the intra-prediction mode to an original block of video data to generate a predicted block (Wang par. 49 note applying the prediction mode to obtain the best prediction);
subtracting by the at least one processor, the predicted block from the original block to generate a residual block (Wang par. 49 note calculating prediction error which corresponds to the residual block);
applying, by the at least one processor, a transform to the residual block to generate transform coefficients (Wang par. 40 note DCT transforms);
applying, by the at least one processor, a simplified quantization to the transform coefficients to  generate quantized transform coefficients (Wang par. 49 note simplified quantization);
applying, by the at least one processor, an inverse quantization to the quantized transform coefficients to generate dequantized coefficients, applying, by the at least one processor, an inverse simplified transform to the dequantized coefficients to generate a block of reconstructed residuals, adding, by the at least one processor, the predicted block to the block of reconstructed residuals to generate a block of approximate reconstructed samples (Wang par. 49 note reconstruction of a locally decoded macroblock includes inverse transformation, inverse quantization and addition of residual samples to a block of predicted samples and is performed for every encoded block as described in par. 33 of Wang); and
storing, in a memory, the block of approximate reconstructed samples (Wang par. 49 generating a locally decoded macroblock to be used in the prediction of neighboring blocks). 
It is noted that Wang does not disclose details of using a simplified transform. Gotze discloses a ‘simplified' DCT transform which uses shift, add and subtract operations without using a multiplication operation to perform an orthogonal transform (Gotze pars 40-43 note Cordic based Loeffler DCT which uses only add and shift operations). It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of implementing the DCT of the fast intra mode computation of Wang using the simplified transform of Gotze in order to gain the advantage of reduced power consumption and memory use as taught by Gotze (Gotze par. 43). 
In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Wang further discloses that the original block of video data is a smallest coding unit of a largest coding unit of a frame of the video data (Wang pars. 24 and 38 note processing video data in smallest blocks of 4x4 pixels, those locks belonging to a largest coding unit of a 16x16 macroblock).

Claims 10 and 11 describe a device implementing steps substantially corresponding to the method of claims 1 and 2. Refer to the statements made in regard to claims 1 and 2 above for the rejection of claims 10 and 11 which will not be repeated here for brevity. 


Claims 3, 8-9, 12 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Gotze and in further view of Kottke et al (20140196903).
In regard to claims  3, 8-9, 12 and 17-18  refer to the statements made in the rejection of claims 1 and 10 above. Wang further discloses a simplified quantization (Wang pars 48-49 note simplified 16-bit quantization). It is noted that Wang does not disclose details regarding right and left shift operations that eliminate multiplication, addition and subtraction operations. However Kottke discloses a simplified quantization in which mathematical operations of addition subtraction and multiplication are replaced by left and right shift operators (Kottke par. 67 note quantizers which perform only bit-shifting operations without performing addition, subtraction or multiplication). It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating the simplified quantization of Kottke as the quantization of Wang in order to gain the advantage of low complexity quantization on both 8 bit and 10 bit data as suggested by Kottke (Kottke par. 68).
In regard to claims 7 and 16 refer to the statements made in the rejection of claims 1 and 10 above. Kottke further discloses that the simplified quantization is based on a constant that depends on a quantization parameter and an offset (Kottke par. 67 note coefficient weighting 1002 for quantization parameter and pre-scale factor 1006 for offset). 

Claims 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Gotze as applied to claims 1 and 10 above and in further view of Watanabe (2009/0245351).
In regard to claims 5 and 14, it is noted that neither Wang nor Gotze disclose details of using a Hadamard transform. However, it was well known in the art at the time of the invention to use a Hadamard transform as a ‘simplified’ transform in conjunction with intra prediction methods as taught by Watanabe (Watanabe par. 33 note 4x4 and 8x8 Hadamard transform used for inter and intra prediction in H.264 standards, also note transform can be considered ‘simplified’ because it applies to 4x4 and 8x8 blocks and is thus simpler than a transform for 16x16 blocks, and also because it operates with integer accuracy which is simpler than floating point accuracy). It is therefore considered obvious that one of ordinary skill in the art at the time the invention was made would recognize the advantage of including a Hadamard transform in addition to a DCT as  taught by Watanabe as in the invention of Wang in view of Gotze in order to utilize a transform appropriate to the prediction method and signal content of the block as suggested by Watanabe (Watanabe par. 33).

Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Gotze as applied to claims 1 and 10 above and in further view of Saito (5732155)
In regard to claims 5 and 14, it is noted that neither Wang nor Gotze disclose normalizing transform coefficients. However, it was well known in the art at the time of the invention to normalize transform coefficients during quantization as taught by Saito (Saito col. 11 line 56 to col. 12 line 5 note quantizer 218 normalizes transform coefficients).
 It is therefore considered obvious that one of ordinary skill in the art at the time the invention was made would recognize the advantage of including a process of normalizing transform coefficients as taught by Saito in the quantization of Wang in view of Gotze in order to compress a picture signal with reduced distortion as suggested by Saito (Saito col. 1 lines 64-67).


Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts, alone or in combination, disclose the particular type of simplified transform process described in claims 4 and 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130301712 A1	Hsieh; Cheng-Teh et al.
US 20120328026 A1	Sole Rojals; Joel et al.
US 20120236936 A1	Segall; Christopher A. et al.
US 20120082222 A1	Wang; Xianglin et al.
US 20110051803 A1	Dencher; Anthony Peter
US 20100278266 A1	Daian; Hideki
US 20100054331 A1	Haddad; Julien et al.
US 20060177142 A1	Zhou; Minhua
US 20040196903 A1	Kottke, Dane P.  et al.
US 6118902 A		Knowles; Gregory P.
US 4446530 A		Tsuboka; Eiichi.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423